KIRKPATRICK, District Judge.
Application has been made in this case for the discharge of the bankrupt. The matter going to the referee, testimony has been taken, and the referee finds from it that the bankrupt has knowingly and fraudulently concealed, while a bankrupt^ from his trustee, and failed to mention in the schedule attached to his petition in bankruptcy, certain moneys deposited and standing to his credit on the books of the Market and Fulton National Bank in the city of New York. I have carefully considered the testimony, and concur in the conclusion reached by the referee. I am satisfied from the evidence that the account in the Market and Fulton Bank was one in which was kept the general funds of the Otto family, which/ funds were used for the purpose of maintaining it; that the bankrupt deposited in the account the proceeds of his own labor as well as any income of which his wife was the recipient, and so mingled them as to render them indistinguishable. The account stood in the name of the bankrupt, and no other person was entitled to draw upon it. It was under his sole control, and he was the owner of it. There was a balance to the credit of the bankrupt in the account at the time of the adjudication, and this amount should have been included in the schedules. I am of the opinion that the omission of the amount from the schedules was made knowingly and fraudulently. In his examination the bankrupt denied that he had any bank account, either for himself or as attorney or trustee for his wife. When he did admit the existence of the account in question, he sought to belittle it, swore that it had been closed, that it belonged to his wife under a trust agreement, showing what purported to be a copy thereof. This paper was without date or witnesses. He was asked to produce the original, but after ample opportunity neglected or refused so to do. It does not appear that this agreement was shown to any one,-and the advice of Mr. Turner that because of it the money in the Market and Fulton Bank belonged to his wife was conditioned upon the fact that the agreement had been mad? bona fide. The evidence fails to satisfy me that such an agreement was ever made, and it was incumbent on the bankrupt to show that the money standing in his name *861at the time of filing the schedules, and not included therein, was the property of another, and not his own.
In the whole case I concur in the finding of the referee, and the •discharge of the bankrupt is therefore refused.